Citation Nr: 0508598	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  02-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the head, to include chronic headaches. 

2.  Entitlement to service connection for disc disease of the 
cervical spine. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for temporomandibular 
joint syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

This veteran had active service from July 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran does not have residuals of inservice injuries 
to the head, to include chronic headaches.

2.  The veteran does not have disc disease of the cervical 
spine that is related to active service.

3.  The veteran does not have tinnitus that is related to 
active service.

4.  The veteran does not have temporomandibular joint 
syndrome that is related to active service.



CONCLUSIONS OF LAW

1.  Residuals of injuries to the head, to include chronic 
headaches, were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Temporomandibular joint syndrome was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records reflect that in September 1962 the 
veteran had three sutures placed.  A July 1964 service 
medical record reflects that the veteran reported that a 
policeman with a night stick had struck him in the head.  
There was no loss of consciousness.  The veteran complained 
of a headache and nausea.  Neurological examination was 
negative.  X-ray of the skull indicated a linear skull 
fracture.  A neurosurgery consult was obtained.  The report 
of neurosurgery consult reflects that the veteran sustained a 
blow of the left parietal region without unconsciousness.  He 
reported headaches, but there were no signs or symptoms of 
neurologic disease.  X-rays of the skull did not reveal a 
fracture or other disease of the skull.  The impression was 
scalp contusion.  Remaining service medical records are 
silent for complaint, finding, or treatment with respect to 
any residuals of injuries to the head, to include chronic 
headaches, disc disease of the cervical spine, tinnitus, or 
temporomandibular joint syndrome. The report of the veteran's 
June 1965 service separation examination reflects that the 
veteran's head, neck, face, spine, musculoskeletal, and 
neurologic systems were all normal.

An April 1995 letter from a private chiropractic group 
reflects that the veteran had been under their care since 
June 1994 when he had slipped and fallen in a store.  The 
veteran complained of suboccipital to frontal-type headaches 
and neck pain.  His prior medical history was noncontributory 
with respect to current complaints.  The diagnoses included 
cervical sprain and cervical radiculopathy.

The report of a July 1995 private X-ray of the veteran's 
cervical spine reflects and impression that includes minimal 
to mild spondylosis at C4-5 and C5-6 with no evidence of 
acute fracture.

The reports of private March 1998 MRI's of the veteran's 
cervical spine and brain reflect impressions that include 
atrophy of the brain and disc bulge and degenerative disc 
disease at C5-6 and C6-7, respectively.

The report of a March 1998 private neurological consultation 
reflects that the veteran complained of neck spasms.  He 
reported that these had started in 1994 when he fell in a 
store.

Private treatment records reflect that the veteran underwent 
cervical spine surgery in March 2001.  A January 2002 private 
treatment record reflects that the veteran reported tinnitus.  

During a personal hearing, held at the RO in May 2003, the 
veteran testified that he had been diagnosed with 
temporomandibular joint syndrome in 1998.  In testimony and 
statements he has submitted, the veteran has indicated his 
belief that his current headaches, disc disease of the 
cervical spine, tinnitus, and temporomandibular joint 
syndrome, are all related to blows he sustained to his head 
during his active service.  During testimony he indicated 
that he had been struck in the face in September 1962, 
requiring the three stitches referred to in the service 
medical records.  The veteran is qualified to testify 
regarding incidents that have occurred, but he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology, because he does not have sufficient medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board will accord no probative weight 
to the veteran's statements regarding his belief that there 
is a relationship between currently manifested disability and 
inservice incidents.

The veteran has also submitted medical information relating 
to head trauma and statements from his brother and spouse.  
The medical information is not specific to the veteran, and 
does not provide any etiological relationship between any of 
the veteran's reported head trauma, either in service or post 
service, and current disability.  Therefore, the medical 
information will not be accorded any probative weight in 
determining any etiology for the veteran's current 
disabilities.  The veteran's brother and spouse can offer 
statements regarding their observations, but they are not 
qualified, as lay persons, to offer any medical etiologies or 
medical diagnoses, because they do not have sufficient 
medical expertise.  See Espiritu.

There is no competent medical evidence of record indicating 
that the veteran had any residuals of head injuries, to 
include chronic headaches, disc disease of the cervical 
spine, tinnitus, or temporomandibular joint syndrome during 
his active service.  The competent medical evidence indicates 
that while it was first believed that the veteran had a 
fracture of the skull, after neurological consultation it was 
determined that there was no skull fracture.  It was 
determined that the veteran had a scalp contusion.  Service 
medical records reflect that the veteran was seen regarding 
other complaints during his active service, but there are no 
complaints relating to headaches beyond those at the time of 
the injury, and there are no complaints relating to his 
cervical spine, tinnitus, or temporomandibular joint 
syndrome.  The report of his service separation examination 
reflects that all pertinent findings were normal.  

The first post service medical evidence that the veteran had 
residuals of injuries to the head, to include chronic 
headaches, disc disease of the cervical spine, and tinnitus, 
are all after a fall he experienced in June 1994.  All of the 
competent medical evidence that provides any etiology for his 
headaches or cervical spine injury relates these disabilities 
to the June 1994 fall.  There is no competent medical 
evidence providing any etiology for the veteran's tinnitus or 
for his reported temporomandibular joint syndrome.

On the basis of the above analysis, there is competent 
medical evidence indicating that the veteran did not have 
residuals of injuries to the head, to include chronic 
headaches, during his active service.  There is competent 
medical evidence that he did not have cervical spine 
disability, tinnitus, and temporomandibular joint syndrome 
during his active service.  The competent medical evidence 
indicates that all of these disabilities occurred many years 
after his active service.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
residuals of inservice injuries to the head, to include 
chronic headaches, disc disease of the cervical spine, 
tinnitus, and temporomandibular joint syndrome that are 
related to his active service.  Accordingly, his claims for 
service connection must be denied.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
the appellant has been provided VCAA content complying notice 
and proper subsequent VA process.  The VCAA notice was 
provided to him via an April 2001 letter and the November 
2002 statement of the case, with the April 2001 letter being 
prior to the October 2001 adjudication appealed.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The November 2002 statement of the case informed the veteran 
of the governing laws and regulations as well as informing 
the veteran of the evidence upon which the decision was made.  
The January 2004 supplemental statement of the case 
supplemented this information.  The statement of the case 
provided the veteran with VCAA implementing regulations.

Here, the Board finds that the veteran was properly provided 
the VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He has indicated 
that private treatment records exist and that he has been 
awarded Social Security disability benefits.  Private 
treatment records have been obtained and the records from the 
Social Security Administration have also been obtained.  The 
veteran has been afforded a personal hearing.  He has 
indicated that records relating to treatment approximately 
nine months after service are not available.  The veteran has 
requested that additional service personnel records be 
obtained to substantiate the assaults he has reported.  
However, service medical records substantiate the assault by 
the policeman and the Board, for purposes of this decision, 
is accepting the veteran's testimony with respect to an 
assault in September 1962.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.

With respect to the VA's duty to assist, as noted above, the 
RO has properly obtained or properly requested all private 
evidence identified by the appellant.  Social Security 
records have also been obtained.  The veteran has not been 
provided a medical examination.  In this regard, the record 
does not establish that there may be a relationship between 
the veteran's current disabilities and any incident he 
experienced during service.  Rather, the medical evidence 
establishes unequivocally that there is no relationship.  
38 C.F.R. § 3.159(c)(4).  As noted above, the veteran has 
indicated that some private treatment records are not 
available.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefits flowing to the veteran are 
to be avoided).  VA has satisfied it's duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  


ORDER

Service connection for residuals of injury to the head, to 
include chronic headaches, is denied.

Service connection for disc disease of the cervical spine is 
denied.

Service connection for tinnitus is denied.

Service connection for temporomandibular joint syndrome is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


